1           Alesandra M. Leckie and Robert G. Leckie (“Borrowers”) purchased real property2

2    on December 29, 2006, with a loan in the amount of $1,500,000 secured by a first deed

3    of trust (“DOT”). (Id. at 3.) The DOT identified American Brokers Conduit (“ABC”) as the

4    lender, Western Title Company, Inc. as the Trustee, and Mortgage Electronic Registration

5    Systems, Inc. (“MERS”) as beneficiary under the DOT—acting as a nominee for lender

6    and lender’s successors and assigns. (Id.) In 2011, all beneficial interest in the DOT was

7    conveyed to Deutsche Bank National Trust Company, as Trustee for Ameriquest

8    Mortgage Securities Inc., Asset-Backed Pass-Through Certificates, Series 2002-C by way

9    of assignment. (Id.; ECF No. 1-4.) Deutsche became the assigned beneficiary under the

10   DOT by way of corporate assignment recorded against the Property on March 22, 2018.

11   (ECF No. 1-5.)

12          Fidelity’s predecessor, Lawyers Title Insurance Corporation (“Lawyers Title”)

13   issued a title insurance policy (“Policy”) in connection with the recordation of the DOT.

14   (ECF No. 1-6.) The Policy identified ABC and its successors and/or its assigns as the

15   insured. (Id. at 3.)

16          The Property is located within the HOA, and the HOA recorded a notice of

17   delinquent assessment lien against the Property on November 9, 2010. (ECF No. 1 at 5.)

18   The HOA sold the Property to LVDG LLC Series 180 (“Buyer”) on March 20, 2014 (“HOA

19   Sale”). (Id. at 5–6) Buyer subsequently conveyed its interest in the Property to Thunder

20   Properties Inc. (Titleholder). (Id. at 6.)

21          Deutsche filed a complaint for quiet title against Buyer and Titleholder in state court.

22   (Id.) The matter proceeded to trial and the state court entered an order quieting title in

23   favor of Deutsche. (Id.) Litigation against the Buyer and Titleholder, among others, is

24   ongoing. Deutsche has incurred significant attorneys’ fees and costs defending its interest

25   in the Property. (Id.)

26   ///
27   ///
28
            210750   Renegade Court, Reno, Nevada 89511, APN: 152-662-04 (Property).
                                               2
1           On July 28, 2015, Deutsche’s servicer, Ocwen Loan Servicing, LLC, provided

2    written notice to Lawyers Title that Titleholder was claiming an interest in the Property

3    superior to the DOT. (Id. at 7.) The tender letter requested both indemnity and defense

4    from Lawyers Title. (Id.) Fidelity responded on August 11, 2015, denying the claim on the

5    basis that the claim did not fall within the insuring provisions of the Policy and that the

6    HOA lien was created after the date the Policy issued. (Id.) Deutsche disputed the denial,

7    but Fidelity maintained the denial in a second, subsequent letter. (Id. at 7–8.)

8           Deutsche asserts the following claims against Fidelity and Lawyers Title: (1) breach

9    of contract; (2) contractual breach of the implied covenant of good faith and fair dealing;

10   (3) tortious breach of the implied covenant of good faith and fair dealing; (4) breach of

11   fiduciary duties; and (5) violation of NRS § 686A.310. (Id. at 8–13.) Deutsche seeks

12   contractual damages, extra-contractual damages including attorneys’ fees and costs, and

13   punitive damages. (Id. at 13–14.)

14   III.   LEGAL STANDARD

15          A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which

16   relief can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pleaded complaint must provide

17   “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

18   R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does

19   not require detailed factual allegations, it demands more than “labels and conclusions” or

20   a “formulaic recitation of the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S.

21   662, 678 (2009) (citing Twombly, 550 U.S. at 555). “Factual allegations must be enough

22   to rise above the speculative level.” Twombly, 550 U.S. at 555. Thus, to survive a motion

23   to dismiss, a complaint must contain sufficient factual matter to “state a claim to relief that

24   is plausible on its face.” Iqbal, 556 U.S. at 678 (internal citation omitted).

25          In Iqbal, the Supreme Court clarified the two-step approach district courts are to

26   apply when considering motions to dismiss. First, a district court must accept as true all

27   well-pleaded factual allegations in the complaint; however, legal conclusions are not

28   entitled to the assumption of truth. Id. at 678–79. Mere recitals of the elements of a cause

                                                    3
1    of action, supported only by conclusory statements, do not suffice. Id. at 678. Second, a

2    district court must consider whether the factual allegations in the complaint allege a

3    plausible claim for relief. Id. at 679. A claim is facially plausible when the plaintiff’s

4    complaint alleges facts that allow a court to draw a reasonable inference that the

5    defendant is liable for the alleged misconduct. Id. at 678. Where the complaint does not

6    permit the court to infer more than the mere possibility of misconduct, the complaint has

7    “alleged—but it has not show[n]—that the pleader is entitled to relief.” Id. at 679 (internal

8    quotation marks omitted). When the claims in a complaint have not crossed the line from

9    conceivable to plausible, the complaint must be dismissed. Twombly, 550 U.S. at 570. A

10   complaint must contain either direct or inferential allegations concerning “all the material

11   elements necessary to sustain recovery under some viable legal theory.” Id. at 562

12   (quoting Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1106 (7th Cir. 1989)

13   (emphasis in original)).

14          While a court generally cannot consider matters beyond the pleadings on a motion

15   to dismiss, the court may consider documents “‘properly submitted as part of the

16   complaint’” and “may take judicial notice of ‘matters of public record.’” Lee v. City of Los

17   Angeles, 250 F.3d 668, 688–89 (9th Cir. 2001) (quotations omitted).

18   IV.    DISCUSSION

19          The Court finds that two decisions it has recently issued in similar cases—Wells

20   Fargo Bank, N.A. v. Fidelity National Title Ins. Co., Case No. 3:19-cv-00241-MMD-WGC,

21   2019 WL 5578487 (D. Nev. October 29, 2019) (“Wells Fargo II”) and HSBC Bank USA,

22   National Association, As Trustee for the Holders of Deutsche Alt-A Securities, Inc.,

23   Mortgage Loan Trust Pass-Through Certificates Series 2007-OA3 v. Fidelity National Title

24   Group, Inc. et al., Case No. 2:18-cv-02162-MMD-DJA, 2019 WL 5596392 (D. Nev.

25   October 30, 2019) (“HSBC”)—effectively resolve the Motion in favor of Fidelity.

26          A.     Breach of Contract

27          Fidelity argues that Deutsche’s claim for breach of contract fails because the claim

28   is not covered under the Policy. (ECF No. 11 at 4–9.) In supporting its position, Fidelity

                                                  4
1    initially relied on two exclusions: paragraph 3(d) of the Exclusions from Coverage

2    (“Exclusion 3(d)”) (ECF No. 1-6 at 2) and an exception from coverage provided in

3    Schedule B, part I, of the Policy (id. at 4). (ECF No. 11 at 4–7.) However, Fidelity has since

4    decided that it need not rely on the latter. 3 (ECF No. 28 at 7.) Relevant to Exclusion 3(d),

5    Deutsche argues that this exclusion is inapplicable because Nevada law—NRS §§

6    116.3116(1) and 116.3116(9)—requires the Court to find that the HOA’s lien was always

7    in existence, as of the recording of its Covenants, Conditions and Restrictions (“CC&Rs”),

8    and was perfected before the date of the Policy even if the lien could not yet be foreclosed

9    on. (ECF No. 23 at 12–15.) To be clear, NRS § 116.3116(5) (2013) was the version of the

10   latter subsection in effect at the time of the HOA Sale. Thus, to the extent the parties refer

11   to NRS § 116.3116(9), the Court will deem them to mean NRS § 116.3116(5).

12          This Court has rejected the interpretation of NRS § 116.3116(5) which Deutsche

13   presents here in Wells Fargo II and HSBC. See Wells Fargo II, 2019 WL 5578487, at *4;

14   HSBC, 2019 WL 5596392, at *2. The Court does the same here. NRS § 116.3116(1)

15   plainly states that the lien is created at the time of delinquency: “[t]he association has a

16   lien . . . from the time the construction penalty, assessment or fine becomes due.” Thus,

17   the Court declines Deutsche’s invitation to consider legislative history due to a purported

18   ambiguity between subsections (1) and (5) (ECF No. 23 at 15–18). As previously

19   indicated, the Court finds no such ambiguity: “[s]ubsection 5 simply relieves the lienholder

20   of the obligation of recording the lien to perfect it.” Id. 4

21          As such, the Court agrees with Fidelity that Exclusion 3(d) bars coverage. Exclusion

22   3(d) specifically excludes coverage for loss or damage by reason of defects, liens or

23   adverse claims, among other things, that attach or are created subsequent to the “Date of

24   ///

25
            3The Court therefore does not consider the opposing arguments concerning
26   Schedule B. (ECF No. 23 at 18–19.)
            4The
               Court particularly notes that it is not compelled to change its conclusion based
27
     on Deutsche’s urging in reliance upon a Nevada state trial court’s inconsistent findings in
28   Bayview Loan Serv., LLC v. Commonwealth Land Title Ins. Co., Case No. A-18-775917-
     C (see ECF No. 23 at 5 (citing ECF No 23-3)).
                                                   5
1    Policy.” (ECF No. 1-6 at 2.) Here, the “Date of Policy” is December 29, 2006. (Id. at 3.)

2    The defect—the HOA’s lien for delinquent assessments—arose after this date because

3    the HOA’s lien did not first become due until 2010 (ECF No. 1-7). Accordingly, there can

4    be no coverage per Exclusion 3(d).

5           Despite Exclusion 3(d), Deutsche argues that Endorsements 100 and 115.2

6    nonetheless afford coverage. (ECF No. 23 at 20–22.) The Court disagrees.

7           Deutsche first specifically contends that coverage exists under paragraphs 1(a) and

8    2(a) of Endorsement 100 (see ECF No. 1-6 at 7). (ECF No. 23 at 20–22.) The former

9    provision insures against loss or damage which the insured shall sustain by reason of the

10   existence of “[c]ovenants, conditions or restrictions under which the lien of the mortgage .

11   . . can be cut off, subordinated, or otherwise impaired.” (ECF No. 1-6 at 7.) The latter

12   extends insurance for “[a]ny future violations on the land of any covenants, conditions or

13   restrictions occurring prior to acquisition of title to the estate or interest . . . by the insured,

14   provided such violations result in impairment or loss of the lien of the mortgage . . ..” (Id.)

15   The Court analyzed similar provisions in Wells Fargo II and HSBC. Consistent with its

16   findings in Wells Fargo II, the Court concludes that paragraph 1(a) does not provide

17   coverage because Deutsche’s loss occurred as a function of Nevada law—not the CC&Rs.

18   See 2019 WL 5578487 at * 4 (citing SFR Invs. Pool 1 v. U.S. Bank (“SFR 1”), 334 P.3d

19   408, 414 (2014) (finding that an HOA lien constituted a true superpriority lien)).) Consistent

20   with HSBC, the Court concludes that paragraph 2(a) does not provide coverage because

21   it only speaks to “violations on land” and thus unambiguously extends only to physical

22   violations. See 2019 WL 5596392, at *3.

23          The Court likewise rejects Deutsche’s argument that Endorsement (CLTA Form)

24   115.2 extends coverage. (ECF No. 23 at 23–26.) Endorsement 115.2 insures against loss

25   or damage sustained by reason of “the priority of any lien for charges and assessments at

26   Date of Policy in favor of any association of homeowners.” (ECF No. 1-6 at 12.) Thus, by

27   its explicit language, this provision does not cover the HOA’s lien, which the Court has

28   found is a post-policy attachment. However, Deutsche further relies on a document that it

                                                      6
1           In sum, none of Deutsche’s claims survives Fidelity’s Motion. In light of the Court’s

2    findings, the claims as asserted against Lawyers Title will also be dismissed. 6

3    V.     CONCLUSION

4           The Court notes that the parties made several arguments and cited to several cases

5    not discussed above. The Court has reviewed these arguments and cases and determines

6    that they do not warrant discussion as they do not affect the outcome of the issues before

7    the Court.

8           It is therefore ordered that Fidelity’s motion to dismiss (ECF No. 11) is granted. The

9    Complaint is also dismissed against Defendant Lawyers Title as provided herein.

10          It is further ordered that the Clerk of the Court is directed to enter judgment

11   accordingly and close this case.

12          DATED THIS 2nd day of April 2020.

13

14
                                                MIRANDA M. DU
15                                              CHIEF UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21
            6Contrary     to Fidelity’s briefing (ECF No. 11 at 14 n.2), the claimed 2010 merger of
22   Lawyers Title into Fidelity is not reflected in an exhibit attached to its Motion. Therefore,
     while Fidelity contends that the fact of that merger is judicially noticeable, Fidelity provides
23   no document for the Court to judicially notice. (See ECF No. 23 at 13–15; ECF No. 28 at
     12.) The Court nonetheless notes that Deutsche does not dispute that the merger occurred
24   and that Lawyers Title was incorporated under Nebraska law at the time. (See ECF No.
     23 at 30 (not disputing the merger although otherwise providing argument regarding
25   Lawyers Title’s dismissal).) Such merger would of course support dismissal of Lawyers
     Title from this action. See Neb. Rev. Stat. § 21- 2,167(a) (“When a merger becomes
26   effective: . . . (2) The separate existence of every corporation or eligible entity that is
     merged into the survivor ceases; . . . [and] (4) All liabilities of each corporation or eligible
27   entity that is merged into the survivor are vested in the survivor .”); see also NRS §
     92A.250(1)(a) (providing that once a merger takes effect “the separate existence of every
28   entity except the surviving entity ceases”); NRS § 92A.250(1)(d) (“The surviving entity has
     all of the liabilities of each other constituent entity.”).
                                                       9
